Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
Claims 21-41 are currently pending in this case and have been examined and addressed below.  This communication is a Non-Final Rejection in response to the Amendment to the Claims filed on 08/22/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/25/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-41 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 21-40 of U.S. Patent No. 10,445,466. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 21-40 of Patent 10,445,466 anticipate claims 21-41 of the instant application. Both the 
Claim 21 of the instant application would be anticipated by Claim 21 of the 10,445,466 patent.  Claim 21 of the ‘466 patent includes elements which would anticipate all of the broader elements of Claim 21 of the instant application.  Similarly, Claims 22-24 of the instant application are unpatentable over Claims 26-28 of the 10,445,466 patent.  Claims 25-28 of the instant application are unpatentable over Claims 22-25 of the 10,445,466 patent.  Claims 29-30 of the instant application are unpatentable over Claims 29-30 of the 10,445,466 patent.  
For the same reasons, Claim 31 of the instant application would be anticipated by Claim 31 of the 10,445,466 patent.  Claim 31 of the ‘466 patent includes elements which would anticipate all of the broader elements of Claim 31 of the instant application.  Similarly, Claims 32-33 of the instant application are unpatentable over Claims 36-37 of the 10,445,466 patent.  Claim 34 of the instant application is unpatentable over Claim 28 of the 10,445,466 patent. Claim 35 of the instant application is unpatentable over Claim 31 of the 10,445,466 patent. 
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Giuliano et al. (US 2004/0215074 A1) teaches determining a score for movement of the cervical spine of a patient based on imaging data where the score is based on four categories each with an assigned numerical score and an overall clinical classification of the patient is determined from the summation of the scores of each parameter.

DeGuise et al. (US 2013/0185310 A1) teaches use of 3D kinematic data from imagery sensors and movement sensors to generate scores for function of a body part of a patient relative to a parameter.

MacDonald (US 2014/0013565 A1) teaches generating post operation scores for determined parameters such as mobility and range of motion of a patient body part using image data to determine the outcome of a procedure which includes comparing determined scores pre and post procedure. The generation of scores includes assigning weights to importance of a particular parameter.
O'Shaughnessy et al., Changes in flexion-relaxation phenomenon and lumbo-pelvic kinematics following lumbar disc replacement surgery, 2013, 10:72, http://www.jneuroengrehab.com/content/10/1/72 - teaches evaluating patients post procedure to determine improvement in motion of the spine based on the procedure using physical activity scores which are generated using movement data from image data such as from EMG and kinematic data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evangeline Barr whose telephone number is (571)272-0369.  The examiner can normally be reached on Monday to Friday 8:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/EVANGELINE BARR/Primary Examiner, Art Unit 3626